Walter Mortgage Company
                                                                                LLC




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 13, 2014

                                       No. 04-13-00880-CV

                             Jose C. LOPEZ and Georgia Rodriguez,
                                         Appellants

                                                 v.

                     WALTER MORTGAGE COMPANY LLC, ET AL.,
                                  Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 10-03-48902-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
        The trial court clerk has filed a notification of late record stating that the clerk’s record
has not been filed because appellant has failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and that appellant is not entitled to appeal without paying the fee. It
is therefore ORDERED that appellant provide written proof to this court within ten (10) days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court